— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered February 26, 1980, convicting him of murder in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The essential elements of felony murder were established by legally sufficient evidence (see, People v Contes, 60 NY2d 620, 621). We have examined the defendant’s other contentions and find them to be without merit (see, People v Brown, 114 AD2d 855; People v Fitzpatrick, 40 NY2d 44; People v Malloy, 55 NY2d 296, 300, cert denied 459 US 847). Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.